DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Giulio Cesareo et al (U. S. Patent Application: 2017/0190583, here after 583), and Yuka Niwayama et al (U. S. Patent: 10081735, here after 735).
Claims 1 and 19 are rejected. 583 teaches a method for manufacturing a film, comprising:

a treatment step of pressurizing the liquid composition and causing the liquid composition to pass through a nozzle (pressurizing fluid through a microfluidic channel or neck makes it as nozzle) [0051-0059]; and
a hardening step(drying) of coating a substrate with the treated liquid composition and hardening a coated film, wherein the film is electroconductive [0037-
0038, and 0091, 0075]. Although 583 doesn’t teach everything in one embodiment, however it is to skill of an ordinary person to combine them to have limitation of claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a conductive film as 583 teaches and have liquid composition comprising solvent, elastomer and thinned graphene pressurized through a microchannel, because it is obvious to combine the embodiment and obtain elastomer with thinned graphene Nano-platelets dispersed in it with expectation of success. Although 583 does not teach the treatment of fluid comprising pressurizing the liquid composition and causing the liquid composition to pass through a nozzle (microfluidic channel) an exfoliation [0087], and not delamination, however it is in 
measuring of conductivity (resistivity) is done on a flexible substrate, because 735 teaches flexible polyimide substrate is also suitable for measurement of conductivity/resistivity of conductive coatings.
Claim 2 is rejected as 583 teaches the dispersion is pumped at high pressure through a micro-channel or neck having a transverse section of less than 500 um, wherein graphite particles are subjected to shear stresses and are caused to collide [0020, 0056]. Therefor it is considered as the shape of nozzle is collision type nozzle (also see 0059-0060).

Claim 7-8 are rejected. Although 583 does not clearly teach the treatment is done by using a wet jet. However, the teaches crushing (milling) while pressurizing the fluid (wet) through a microchannel (or neck) which considered as Jet. Furthermore, in paragraph 0060, discussed an apparatus which is a wet milling (also 0087).
Claims 9-10 are receded as 583 teaches the thinned graphite is a powder with an average particle diameter (lateral size) of more than 45 um [abstract].
Claims 17-18 are rejected. 583 teaches the limitation of claim 1, and 583 teaches the amount of graphene is up to 40% by weight (considering 35% by weight and 65% elastomer, then we have 53 part by mass when the solid content of elastomer is 100).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Giulio Cesareo et al (U. S. Patent Application: 2017/0190583, here after 583), Yuka Niwayama et al (U. S. Patent: 10081735, here after 735), further in view of Afshin Ebrahimi et al (Japanese Patent: 2015-000841, here after 841).
Claims 11-12 are rejected. 583 teaches the thinned graphite layer is intercalated [abstract, 0078], and teaches making intercalated graphite with different methods [0045], but does not teach using supercritical fluid. 841 teaches a method of making thinned graphite layer(graphene) [0021] comprising bringing an intercalant in a 
a gasification step of gasifying(vaporizing) the intercalant that has entered between the layers of the graphite [(00321-0032]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making an electroconductive film as 583 teaches and make thinned graphite layer by method of 841, because it is suitable method of making thinned graphite layers(graphene).
Claims 13-14 are rejected as 841 teaches the graphite is expanded graphite [0013, 0025).
Response to Arguments
Applicant's arguments filed 02/23/22 have been fully considered but they are not persuasive. The applicant argues :583” does not teach adding dispersant. The examiner disagrees, in fact “583” teaches adding dispersant which is a surfactant such as sodium benzenesulfonate and sodium naphthalene [0051].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712